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`7a`/a 7DH `:a W= J88OJDP HJ8FJVQJD7E= M7EDJDP8 K2 9IVQ2=998 AL2DD9 #GODP> )G2I78 ,OJ8> 7DH N289 ,OFJ7D2 7DH W= J88OJDP 7 Q2M 8F2E9 2D 7 F2IV2D9DK 2R #GODPZ8 7DDO7Q 9L7QO7KJ2D3/)G9 XOHP9JD7HL9EK9DKQ= 9UFQOH9H RE2I KG9 E9F2II9DH9H &EH9E KG9 -27EHZ8KE7HJKJ2D7Q E9I9H= R2EMEJKK9D D2KJF9 K2 KG9 7RR9FK9H 9IVQ2=998 KG7K KG9 .98V2DH9DK G78 9UVODP9H 7QQ E9R9E9DF98 K2 KG9 ODQ7MROQ HJ8FJSVQJD9 7DH KG9 bOD87KJ8R7FK2E=Z 9L7QO7KJ2DRE2I JK8E9F2EH83  C9 8G7QQ I2HJR= KG9 E9F2II9DH9H &EH9E K2 F2EE9FK KGJ8 JD7HL9EK9DK 9EE2E3  C9 7Q82 8G7QQ 8OW8KJKOK9 7 D9M D2KJF9 JD 7FF2EH7DF9 MJKG 2OE H9FJ8J2D JD !"#$%&'& (&"%)* +,)-$.&/ !0.1///1 ',.- :1c `4??:a> 9DRH3 /c0 (3/H c/0 `@KG #JE3 4??0a3!0*)-0&*$20&3 45"$0)"" 6&.#$0)" 72-81///6 ',.- 6@@ `4??/a `2W89ELJDP KG7K KG9 -27EHZ8 8K7DH7EH &EH9E> MGJFG E9[OJE98 7 E98V2DH9DK K2 V28K D2KJF98 \JD F2D8VJFO2O8 VQ7F98 JDFQOHJDP 7QQ VQ7F98 MG9E9 D2KJF98 K2 9IVQ2=998 7E9 FO8K2I7EJQ= V28K9H>^ G78 D9L9E W99D JDK9EVE9K9H 7DH 7VVQJ9H K2 E9[OJE9 9Q9FKE2DJF V28KJDP> 7DH H9FQJDJDP K2 H2 82 MG9E9 KG9 J88O9 M78 D2K E7J89H JD KG9 ODH9EQ=JDP VE2SF99HJDPa3&OE F2QQ97PO9 87=8 KG7K KG9E9 J8 D2 D99H R2E 9LJH9DF9 2D KGJ8 I7KK9E3  %G9 M2OQH I2HJR= KG9 8K7DH7EH D2KJF9SV28KJDP Q7DPO7P9 K2 E9[OJE9 JDKE7D9K V28KJDP MG9D 7 E9S8V2DH9DK FO8K2I7EJQ= F2IIODJF7K98 K2 9IVQ2=998 LJ7 7D JDKE7D9K3  %G9 M2OQH I7]9 KGJ8 I2HJRJF7KJ2D W789H 2D P9D9E7Q F2D8JH9E7KJ2D83  %G9 M2OQH Q97L9 R2E F2IVQJ7DF9 KG9 J88O9 2R MG9KG9E KG9 .98V2DH9DK FO8K2I7EJQ= F2ISIODJF7K98 K2 JK8 9IVQ2=998 LJ7 7D JDKE7D9K3  C9 HJ87PE99 MJKG G9E 7VVE27FG3  C9 M2OQH QJ]9 KG9 W9D9RJK 2R 7 F2DSFE9K9 R7FK V7KK9ED W9R2E9 H9FJHJDP MG9KG9E K2 H9V7EK RE2I 2OE 8K7DH7EH D2KJF9SV28KJDP E9I9H= 7DH K7]9 KG9 ODSVE9F9H9DK9H 8K9V 2R E9[OJEJDP JDKE7D9K 2E 2KG9E 9Q9FKE2DJF V28KJDP3  )G9E9 I7= W9 I7K9EJ7Q HJRR9E9DF98 7I2DP 9ISVQ2=9E8Z JDKE7D9K 8=8K9I8> 7DH M9 7E9 E9QOFK7DK K2 VE2SFQ7JI 7 \2D9S8Jd9SRJK8S7QQ^ 7VVE27FG3  $D 7HHJKJ2D> 7 R7FSKO7Q F2DK9UK M2OQH 8G7EV9D KG9 J88O98> E7J89 VE7PI7KJF F2D8JH9E7KJ2D8> 7DH 9D8OE9 KG7K M9 G97E KG9 W98K V288JWQ9 7EPOI9DK8 RE2I V7EKJ98 MG2 G7L9 7 8K7]9 JD KG9 2OKSF2I930$D 2OE LJ9M> 8OFG 7E9F2EH 8G2OQH W9 I7H9 W9R2E9 M9 9DK9E 8OFG 7D 2EH9E> D2K 7RK9EM7EH JD KG9 F2IVQJ7DF9 8K7P93(2E KG9 7W2L9 E9782D8> M9 Q97L9 R2E 7D2KG9E H7= KG9 J8S8O9 2R MG9KG9E K2 I2HJR= 2OE 8K7DH7EH D2KJF9SV28KJDP Q7DPO7P93c   0(2E 9U7IVQ9> 7D ',.- #2IVQJ7DF9 &RRJF9E M2OQH V2QJF9 F2IVQJS7DF9> 7DH M9 H2 D2K G7L9 7 V28JKJ2D 8K7K9I9DK RE2I KG9 _9D9E7Q #2ODS89Q3cC9 7E9 2V9D K2F2D8JH9EJDPKG9 I9EJK8 2R 7 VE2V289H I2HJRJF7KJ2D K2 KG9 -27EHZ8 8K7DH7EH D2KJF9SV28KJDP Q7DPO7P9 JD 7 V7EKJFOQ7E F789> JR KG9 _9D9E7Q #2OD89Q 2E 7 FG7EPJDP V7EK= `:a 7HHOF98 9LJH9DF9 7K 7D ODR7JE Q7W2E VE7FKJF9 G97EJDP H9I2D8KE7KJDP KG7K 7 E98V2DH9DK FO8K2I7ESJQ= F2IIODJF7K98 MJKG JK8 9IVQ2=998 9Q9FKE2DJF7QQ=e 7DH `4a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c <7EFG 4> 4???3  $DH99H> KG9 -27EH7DH I28K 2KG9E _2L9EDI9DK 7P9DFJ98 E2OKJD9Q= E9Q=2D9Q9FKE2DJF V28KJDP K2 F2ISIODJF7K9 JDR2EI7KJ2D K2 KG9JE 9IVQ2=9983  '2E J8 KG9E9 7D= D99H K2 E9[OJE9 7D 9LJH9DKJ7E= G97EJDP W9R2E9 KG9 -27EH EOQ98> 78 7 I7KK9E 2R P9D9E7QV2QJF=> KG7K KG9 FOEE9DK V28KJDP Q7DPO7P9 9DF2IV78898 9Q9FSKE2DJF V28KJDP MG9E9 7VVE2VEJ7K93 #R3 4-=&0* FB*-&**20 45"$0)"" !0"*$?*5*)/ /41 ',.- ::/c> ::/c RD3/ `:666a`RJDHJDP 9Q9FKE2DJF E9F2EH8 K2  '&.!%).&<>$'#346c&.!".)G9 '7KJ2D7Q ,7W2E .9Q7KJ2D8 -27EH7H2VK8 KG9 E9FS2II9DH9H &EH9E 2R KG9 7HIJDJ8KE7KJL9 Q7M XOHP9 78 I2HJRJ9H W9Q2M7DH 2EH9E8 KG7K KG9 .98V2DH9DK> '2EHS8KE2I> $DF3> -9QQ9LO9> C78GJDPK2D> JK8 2RRJF9E8> 7P9DK8> 8OFF9882E8> 7DH 788JPD8> 8G7QQ K7]9 KG9 7FKJ2D 89K R2EKG JD KG9 &EH9E 78 I2HJRJ9H3:3 %OW8KJKOK9 KG9 R2QQ2MJDP R2E V7E7PE7VG8 4`7a 7DH `Wa3\`7a CJKGJD :0 H7=8 RE2I KG9 H7K9 2R KGJ8 &EH9E> E9SI2L9 RE2I JK8 RJQ98 KG9 N7DO7E= :6 7DH N7DO7E= 44 2VV2ESKODJK= FG9F]8 2R AL2DD9 #GODP> )G2I78 ,OJ8> 7DH N289 ,OFJ7D2> 7DH 7D= E9R9E9DF9 KG9E9K2> 7DH MJKGJD / H7=8 KG9E97RK9E D2KJR= KG9 JDHJLJHO7Q 9IVQ2=998 JD MEJKJDP KG7K KGJ8 G78 W99D H2D9 7DH KG7K KG9 ODQ7MROQ 2VV2EKODJK= FG9F]8 MJQQ D2K W9 O89H 7P7JD8K KG9I JD 7D= M7=3 \`Wa CJKGJD :0 H7=8 RE2I KG9 H7K9 2R KGJ8 &EH9E> E9SI2L9 RE2I AL2DD9 #GODPZ8 7DDO7Q V9ER2EI7DF9 9L7QO7SKJ2D KG9 ODQ7MROQ \OD87KJ8R7FK2E=^ 9L7QO7KJ2D JD WOJQHJDP V28JKJL9 K97I E9Q7KJ2D8GJV8 KGE2OPG2OK KG9 8K2E9 7DH F2ISV7D= 7DH E9VQ7F9 KGJ8 MJKG KG9 D2K7KJ2D \D99H8 JIVE2L9SI9DK>^ E9I2L9 RE2I JK8 RJQ98 7D= E9R9E9DF9 K2 KG9 \OD87KSJ8R7FK2E=^ 9L7QO7KJ2D>  7DH MJKGJD / H7=8 KG9E97RK9E D2KJR= KG9 9IVQ2=99 JD MEJKJDP KG7K KGJ8 G78 W99D H2D9 7DH KG7K KG9 \OD87KJ8R7FK2E=^ 9L7QO7KJ2D MJQQ D2K W9 O89H 7P7JD8K G9E JD 7D= M7=3^43 %OW8KJKOK9 KG9 7KK7FG9H D2KJF9 R2E KG7K 2R KG9 7HIJDSJ8KE7KJL9 Q7M XOHP93 +TT"'!$f'&)$#" )& "<T,&A""%T&%)"! -A &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+D +P9DF= 2R KG9 gDJK9H %K7K98 _2L9EDI9DK)G9 '7KJ2D7Q ,7W2E .9Q7KJ2D8 -27EH G78 R2ODH KG7K M9 LJ2Q7K9H (9H9E7Q Q7W2E Q7M7DH G78 2EH9E9H O8 K2 V28K 7DH 2W9= KGJ8 D2KJF93("!".+, ,+C _$h"% A&g )*" .$_*) )&(2EI> X2JD>2E 788J8K 7 ODJ2D   W9 9DF2IV7889H W= KG9-27EHZ8 KE7HJKJ2D7Q E9F2EH8 VE989EL7KJ2D Q7DSPO7P9aeE)-G5"20 <3).*-$. 721/ //c ',.- :04> :04 RD3/ `4??:a`87I9a3  )G9 8OW89[O9DK H9K9EIJD7KJ2D 78 K2 MG9KG9E 9Q9FKE2DJF V28KJDP J8 D9F9887E= JD 7 PJL9D F789 J8 7 I7KK9E R2E F2IVQJ7DF9 VE2F99HJDP83  %99 <0D$.2** !0*)-.200).* H).#0232G$)"/ !0.1>/0c ',.- 005 RD3 4 `4??ca3  +QK9ED7KJL9Q=> <9IW9E ,J9WI7D M2OQH I2HJR= KG9 -27EHZ8 FOEE9DK D2KJF9SV28KJDP Q7DPO7P9 K2 9UVQJFJKQ= FQ7EJR= JK8 7VVQJF7KJ2D K2 9Q9FKE2DJF V28KJDP3  #R3 4-=&0* FB*-&**20 45"$0)"" !0"*$*5*)/ 8OVE7`I2HJR=JDP 8K7DH7EH 2EH9E K2 \FQ7EJR= 7D= 7IWJPOJK=^7W2OK 7VVQJF7KJ2D 2R E9F2EH8 VE989EL7KJ2D VE2LJ8J2D K2 9Q9FKE2DJF E9F2EH8a3#G2289 E9VE989DK7KJL98 K2 W7EP7JD MJKG O8 2D =2OE W9G7QR+FK K2P9KG9E MJKG 2KG9E 9IVQ2=998 R2E =2OE W9D9SRJK 7DH VE2K9FKJ2D#G2289 D2K K2 9DP7P9 JD 7D= 2R KG989 VE2K9FK9H 7FKJLJKJ983C" C$,, '&) HJ8FJVQJD9 =2O> W= J88OJDP \2VV2EKODJK= FG9F]8^ 2E 2KG9EMJ89> 2E J88O9 7 Q2M8F2E9 2D 7 F2IV2SD9DK 2R =2OE 7DDO7Q 9L7QO7KJ2D> W9F7O89 =2O X2JDKQ= E9SRO89 K2 8V97] K2 7D 9IVQ2=99 MG2 K98KJRJ98 2D 2OE W9G7QR 7K 7D ',.- G97EJDP3C" C$,, '&)JD 7D= QJ]9 2E E9Q7K9H I7DD9E JDK9ER9E9 MJKG> E98KE7JD> 2E F29EF9 =2O JD KG9 9U9EFJ89 2R KG9 EJPGK8 QJ8K9H 7W2L93C"C$,,> MJKGJD :0 H7=8 RE2I KG9 H7K9 2R KG9 -27EHZ8 &EH9E> E9I2L9 RE2I 2OE RJQ98 7D= E9R9E9DF9 K2 KG9 ODQ7MSROQ 2VV2EKODJK= FG9F]8 PJL9D K2 AL2DD9 #GODP> N289 ,OFJ7D2> 7DH )G2I78 ,OJ8 7DH C" C$,,> MJKGJD / H7=8 KG9E97RK9E> D2KJR= 97FG 2R KG9I JD MEJKJDP KG7K KGJ8 G78 W99D H2D9 7DH KG7K KG9 ODQ7MROQ 2VV2EKODJK= FG9F]8 MJQQ D2K W9 O89H 7P7JD8K KG9I JD 7D= M7=3C" C$,,> MJKGJD :0 H7=8 RE2I KG9 H7K9 2R KG9 -27EHY8 &EH9E> E9I2L9 RE2I AL2DD9 #GODPZ8 7DDO7Q 9L7QO7KJ2D 7DH RE2I 2OE RJQ98 7D= E9R9E9DF9 K2 KG9 ODQ7MROQ \OD87KJ8SR7FK2E=^ 9L7QO7KJ2D R2E \WOJQHJDP V28JKJL9 K97I E9Q7KJ2DS8GJV8^ 7DH KG9 7FF2IV7D=JDP D7EE7KJL9 7DH E9VQ7F9 KGJ8 MJKG \D99H8 JIVE2L9I9DK>^ 7DHC" C$,,> MJKGJD / H7=8 KG9E97RK9E> D2KJR= G9E JD MEJKJDP KG7K KGJ8 G78 W99D H2D9 7DH KG7K KG9 ODQ7MROQ 9L7QO7KJ2D MJQQ D2K W9 O89H 7P7JD8K G9E JD 7D= M7=3'&.!%).&<>$'#3B5"&00&# 6)--$**/ +**=17DH+00 6&-$) 75,,$0"/ +**=1/ R2E KG9 _9D9E7Q #2OD89Q3I1 6&-%#&, 6&-"#&33/ +**=17DH J&-$0 <1 K&3&&"/ +**=1> 2R%97KKQ9> C78GJDPK2D> R2E KG9 .98V2DH9DK3@&A$D :2")0L)3D/ +**=1/2R &7]Q7DH> #7QJR2EDJ7>R2E KG9 #G7EPJDP T7EK=> -7EW7E7 <9XJ7> gDJK9 *9E9> C98K9ED %K7K98 .9PJ2D7Q N2JDK -27EH `%9FE9K7E=i)E978OE9Ea> "QJd7W9KG (E99I7D> g'$)" *"."> ,2F7Q 1:N)3:!"#$%$&'$3%)+)"<"') &( )*" #+%"<+.A <$,,". #.+#.+()> +HIJDJ8KE7KJL9 ,7M NOHP93  TOES8O7DK K2 7 F2IVQ7JDK 7DH D2KJF9 2R G97EJDP4J88O9H 2D +OPO8K /?> 4??c>/KG9 _9D9E7Q #2OD89Q 7QQ9P98 KG7K '2EH8KE2I> $DF3 `.98V2DH9DKa> J88O9H HJ8FJVQJD7E= M7EDJDP8 K2 KGE99 9IVQ2=998> AL2DD9 #GODP> )G2I78 ,OJ8> 7DH N289 ,OFJ7D2> 7DH J88O9H 7   :)G9 D7I9 2R KG9 gDJ2D 7VV97E8 78 8KJVOQ7K9H W= KG9 V7EKJ98 7K KEJ7Q34)G9 F2IVQ7JDK M78 W789H 2D 7 FG7EP9 7DH 7I9DH9H FG7EP9 RJQ9H W= gDJK9H *9E9> ,2F7Q 1:N)> *2K9Q "IVQ2=998 7DH .98K7OE7DK "IVQ2=998 gDJ2D `KG9 gDJ2Da 2D +VEJQ :4 7DH NOD9 46> 4??c> E98V9FKJL9Q=3 )EJ7Q K22] VQ7F9 2D '2L9IW9E :c> 4??c> JD %97KKQ9> C78GJDPK2D3/+QQ H7K98 7E9 JD 4??c ODQ988 2KG9EMJ89 E9R9E9DF9H3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!46@Q2M 8F2E9 2D 7 F2IV2D9DK 2R #GODPZ8 7DDO7Q 9L7QO7KJ2D> JD LJ2Q7KJ2D 2R %9FKJ2D 5`7a`:a 7DH `/a 2R KG9 '7KJ2D7Q ,7W2E .9Q7SKJ2D8 +FK30.98V2DH9DKKJI9Q= H9DJ9H KG9 _9D9E7Q #2OD89Q FQ7JI83&D KG9 9DKJE9 E9F2EH> JDFQOHJDP I= 2W89EL7KJ2D 2R KG9 H9SI97D2E 2R KG9 MJKD98898>c7DH 7RK9E F2D8JH9EJDP KG9 WEJ9R8 RJQ9H W= F2OD89Q R2E KG9 _9D9E7Q #2OD89Q 7DH F2OD89Q R2E KG9 .9S8V2DH9DK> $ I7]9 KG9 R2QQ2MJDP$$3($'!$'_% &( (+#))G9 E9Q9L7DK R7FK8 7E9 D2K JD HJ8VOK93 :3 .98V2DH9DK J8 7 %K7K9 2R C78GJDPK2D F2EV2E7KJ2D MJKG 7 VQ7F9 2R WO8JD988 JD -9QQ9LO9> C78GJDPK2D> MG9E9 JK J8 9DSP7P9H JD KG9 E9K7JQ 87Q9 2R 7 MJH9 E7DP9 2R 7VV7E9Q> 8G298> 7DH 7FF9882EJ98 R2E M2I9D> I9D> 7DH FGJQHE9D3 43 <7E=7I +PGH788J> 7 (JKK9Ei)7JQ2E 7K .98V2DH9DKZ8 -9QQ9LO9 %[O7E9 %K2E9> K98KJRJ9H 2D W9G7QR 2R .98V2DH9DK 7K 7D ',.- G97EJDP 2D !9F9IW9E :1> 4??0> E9P7EHJDP .98V2DH9DKZ8 &WSX9FKJ2D8 K2 #2DHOFK +RR9FKJDP 7 !9F9EKJRJF7KJ2D "Q9FKJ2D3 /3 )G9E97RK9E> R2E 7 V9EJ2H 2R> 7K I28K> 4 M99]8> -9QQ9LO9 %[O7E9 (JKK9E8i)7JQ2E8 AL2DD9 #GODP> )G2I78 ,OJ8> 7DH N289 ,OFJ7D2 HJH D2K 8V97] K2 +PGH788J3 )G9JE 8OV9ELJ82E 9UVQ7JD9H> \MG9D <7E=7I +PGH788J M2OQH G7L9 M7Q] JD D2W2H= M2OQH 87= GJ K2 G9E 33 3 JR 82I9W2H= M78 7K M2E] 7DH KG9= M2OQH 87= GJ> G2M 7E9 =2O H2JDZ> WOK KG9= M9E9 D2K K7Q]JDP K2 <7E=7I> 78 8G9 J8 JD KG9 E22I3 )G9= M9E9 JPD2EJDP G9E3^03 #GODP> ,OJ8> 7DH ,OFJ7D2 M9E9 HJ8FJVQJD9H MJKG \2VV2EKOSDJK=FG9F]8^ W9F7O89 .98V2DH9DK W9QJ9L9H KG9= F2DF9EK9HQ= 8K2VV9H K7Q]JDP MJKG <7E=7I +PGH788J HO9 K2 G9E K98KJI2D= 2D W9G7QR 2R .98V2DH9DK 7K KG9 ',.- 2WX9FKJ2D8 G97EJDP3 )G9 V7EKJ98 7PE99 KG7K 7D \2VV2EKODJK= FG9F]^ J8 7 R2EI 2R HJ8FJVQJD93 )G9 V7EKJ98Z F2QQ9FKJL9SW7EP7JDJDP 7PE99I9DK E9R9E8 K2 7D 2VV2EKODJK= FG9F] 78 7 MEJKK9D M7EDJDP3AL2DD9 #GODP E9F9JL9H 7D 2VV2EKODJK= FG9F] H7K9H N7DO7E= :6 78 R2QQ2M8jAL2DD9> KGJ8 J8 7D 2VV2EKODJK= FG9F] R2E =2OE E9F9DK ODVE2SR988J2D7Q W9G7LJ2E JD R7JQJDP K2 V28JKJL9Q= 7DH 9RR9FKJL9Q= F2ISIODJF7K9 MJKG F2M2E]9E83 $K M78 E9F9DKQ= WE2OPGK K2 I= 7KK9DS  0%9F3 5`7a`:a VE2LJH98 KG7K JK J8 7D ODR7JE Q7W2E VE7FKJF9 R2E 7D 9ISVQ2=9E K2 JDK9ER9E9 MJKG> E98KE7JD> 2E F29EF9 9IVQ2=998 JD KG9 9U9EFJ89 2R KG9JE EJPGK8 PO7E7DK99H JD %9F3 1 2R KG9 +FKe K2 MJK> 78 E9Q9L7DK G9E9> K2 7FK K2P9KG9E JD F2DF9EK E9P7EHJDP M7P98> G2OE8> 7DH K9EI8 7DH F2DHJSKJ2D8 2R 9IVQ2=I9DKe 89QRS2EP7DJd9e K2 R2EI> X2JD> 2E 788J8K Q7W2E 2ESP7DJd7KJ2D8e K2 W7EP7JD F2QQ9FKJL9Q=e 7DH K2 E9RE7JD RE2I 7D= 2E 7QQ 8OFG 7FKJLJKJ983 %9F3 5`7a`/a VE2LJH98 KG7K JK 8G7QQ W9 7D ODR7JE Q7W2E VE7FKJF9 R2E 7D 9IVQ2=9E K2 HJ8FEJIJD7K9 JDE9P7EH K2 GJE9 2E K9DOE9 2R 9IVQ2=SI9DK 2E 7D= K9EI 2E F2DHJKJ2D 2R 9IVQ2=I9DK K2 9DF2OE7P9 2E HJ8F2OES7P9 I9IW9E8GJV JD 7D= Q7W2E 2EP7DJd7KJ2D3c#E9HJWJQJK= E982QOKJ2D8 G7L9 W99D I7H9 W789H 2D MJKD988 H9SI97D2E> KG9 M9JPGK 2R E98V9FKJL9 9LJH9DF9> 98K7WQJ8G9H2E 2IJKK9H R7FK8> 7VV7E9DK VE2W7WJQJK=> 7DH E9782D7WQ9 JDR9E9DF98 HE7MD RE2I KG9 E9F2EH 78 7 MG2Q93 )98KJI2D= F2DKE7E= K2 I= RJDHJDP8 G78 W99D HJ8FE9HJK9H 2D 82I9 2FF78J2D8 W9F7O89 JK M78 JD F2DRQJFK MJKG FE9HJK9H K98KJI2D= 2E H2FOI9DK8 2E W9F7O89 JK M78 JDG9E9DKQ= JDFE9HJWQ9 7DH ODM2EKG= 2R W9QJ9R3KJ2D KG7K =2O JD8KEOFK9H =2OE R9QQ2M 9IVQ2=998 K2 8K2V K7Q]JDP K2 <7E=7I +PGH788J W9F7O89 2R G9E V7EKJFJV7KJ2D JD 7 E9F9DK ',.- G97EJDP3 $ 8V2]9 MJKG 89L9E7Q 9IVQ2=998 7DH M78 7WQ9 K2 F2EE2W2E7K9 KG289 7QQ9P7KJ2D83)GJ8 W9G7LJ2E 8G2M8 7 89EJ2O8 Q7F] 2R K97IM2E] 7DH 7 HJ8E9S8V9FK R2E =2OE R9QQ2M 9IVQ2=9983 $K G78 7Q82 D9P7KJL9Q= JISV7FK9H KG9 I2E7Q9 2R KG9 H9V7EKI9DK $K J8 I= 9UV9FK7KJ2D KG7K =2O W9G7L9 JD 7 VE2R988J2D7Q I7DD9E 7DH KG7K =2O KE97K V92VQ9 MJKG E98V9FKJD 7QQ 8JKO7KJ2D83$ IO8K 899 JII9HJ7K9 7DH F2D8J8K9DK JIVE2L9I9DK JD =2OE K97IM2E] 7DH VE2R988J2D7Q W9G7LJ2E 2E ROEKG9E HJ8FJVQJD7E= 7FKJ2D MJQQ K7]9 VQ7F9 OV K2 7DH JDFQOHJDP K9EIJD7KJ2D3)G9E9 J8 D2 9LJH9DF9 KG7K #GODP 7FKO7QQ= JD8KEOFK9H 2KG9E 9IVQ2=998 D2K K2 8V97] K2 +PGH788J3  $ FE9HJK KG9 K98KJI2D= 2R #GODP> ,OFJ7D2> 7DH ,OJ8 JD KGJ8 E98V9FK3  *2M9L9E> .98V2DSH9DK V9EF9JL9H KG7K KG9 "IVQ2=998 M9E9 7FKJDP K2P9KG9E JD 8OVSV2EK 2R KG9 gDJ2D3N289 ,OFJ7D2 7DH )G2I78 ,OJ8 M9E9 KG9 8OWX9FK8 2R JH9DKJF7Q 2VV2EKODJK= FG9F]8 H7K9H N7DO7E= 44> 78 R2QQ2M8j)GJ8 2VV2EKODJK= FG9F] J8 R2E N289Z8 k)G2I78Zl E9F9DK ODVE2SR988J2D7Q W9G7LJ2E JD R7JQJDP K2 V28JKJL9Q= 7DH 9RR9FKJL9Q= F2ISIODJF7K9 MJKG 7 R9QQ2M 9IVQ2=993 N289 k)G2I78l 7HIJKK9H KG7K G9 G7H 8K2VV9H K7Q]JDP K2 GJ8 F2M2E]9E> <7E=7I +PGSH788J> W9F7O89 2R G9E V7EKJFJV7KJ2D JD 7 E9F9DK ',.- G97EJDP3 )GJ8 W9G7LJ2E M78 D2K 2DQ= ODVE2R988J2D7Q WOK JK D9P7KJL9Q= 7RR9FK9H KG9 H9V7EKI9DKZ8 I2E7Q93 $ M7DK K2 7F]D2MQ9HP9 KG7K N289 k)G2I78l G78 8JDF9 7V2Q2PJd9H K2 <7E=7I R2E GJ8 W9G7LSJ2E3$K J8 I= 9UV9FK7KJ2D KG7K G9 W9G7L98 JD 7 VE2R988J2D7Q I7DD9E 7DH KG7K G9 KE97K8 V92VQ9 MJKG E98V9FK JD 7QQ 8JKO7KJ2D83$ IO8K 899 JII9HJ7K9 7DH F2D8J8K9DK JIVE2L9I9DK JD GJ8 K97IM2E] 7DH VE2R988J2D7Q W9G7LJ2E 2E ROEKG9E HJ8FJVQJD7E= 7FKJ2D MJQQ K7]9 VQ7F9 OV K2 7DH JDFQOHJDP K9EIJD7KJ2D3c3 )G9E9 J8 D2 HJ8VOK9 KG7K KG989 2VV2EKODJK=FG9F]8 E9I7JD JD KG9 9IVQ2=998Z V9E82DD9Q RJQ983 @3 &D <7EFG 6> #GODP E9F9JL9H G9E 7DDO7Q V9ER2EI7DF9 9L7QO7KJ2D MGJFG F2DK7JD9H 7D OD87KJ8R7FK2E= 9L7QO7KJ2D JD \WOJQHkJDPl V28JKJL9 K97I E9Q7KJ2D8GJV8 KGE2OPG2OK KG9 8K2E9 7DH KG9 F2IV7D=3^ +QQ 2KG9E 9IVQ2=998 JD KG9 H9V7EKI9DK E9SF9JL9H KG9 D9UK GJPG9E E7KJDP3 #GODPZ8 8F2E9 M78 HO9 K2 KG9 JDFJH9DK JDL2QLJDP +PGH788J3 )G9 D7EE7KJL9 V2EKJ2D 2R KG9 K97IM2E] F2IV2D9DK 2R #GODPZ8 7DDO7Q V9ER2EI7DF9 9L7QO7KJ2D 8K7K98> JD V7EKjAL2DD9 D99H8 K2 R2FO8 2D VE2R988J2D7Q F2IIODJF7KJ2D3 %G9 G78 9UFQOH9H F2SM2E]9E8 JD F2DL9E87KJ2D MGJFG FE97K9H 7 D9P7KJL9 9DLJE2DI9DK3 %G9 E9F9JL9H 7D 2VV2EKODJK= FG9F] 2D N7D3 :6> 4??c E9P7EHJDP KGJ8 J88O93 $ G7L9 D2KJF9H 82I9 JISVE2L9I9DK 7DH $ D99H K2 899 KGJ8 JIVE2L9I9DK K2 F2DKJDO93 $ D99H AL2DD9 K2 8V97] E98V9FKROQQ= 7W2OK G9E K97I I7K98 7DH 8K2E9 9IVQ2=9983 %G9 D99H8 K2 ODH9E8K7DH KG7K F2IIODJF7KJ2D J8 KG9 2DQ= ]9= K2 G7L9 7 PE97K K97I M2E] KG7K JR KG9E9 J8 D2 8OFG F2IIODJF7KJ2D KG9E9 M2OQH W9 D2 K97IM2E]3 '&.!%).&<>$'#346113  )G9E9 J8 D2 HJ8VOK9 KG7K KGJ8 7DDO7Q V9ER2EI7DF9 9L7QO7KJ2D E9I7JD8 JD #GODPZ8 V9E82DD9Q RJQ93 53 '2D9 2R KG989 HJ8FJVQJD7E= 7FKJ2D8 8K7K9 KG7K R7JQOE9 K2 KJI9Q= V9ER2EI 7QK9E7KJ2D8 F2DKEJWOK9H K2 KG9 HJ8FJVQJD93 63 )G9E9 J8 D2 9LJH9DF9 KG7K #GODP> ,OJ8> 2E ,OFJ7D2 E9RO89H K2 8V97] K2 +PGH788J 7W2OK M2E]SE9Q7K9H I7KK9E83 $K J8 ODHJ8VOK9H KG7K D2 8V9FJRJF K7JQ2EJDP M2E] M78 H9Q7=9H 2E JIV7FK9H W= 7D=2D9Z8 R7JQOE9 K2 K7Q] K2 +PGH788J3 #GODP 7PE99H KG7K 8G9 8K2VV9H 8V97]JDP K2 +PGH788J 82FJ7QQ= 7RK9E KG9 ',.- 2WX9FKJ2D8 G97EJDP W9F7O89 7RK9E +PGH788J K98KJRJ9H 7K KG9 G97EJDP> #GODP ]D9M +PGH788J 8JH9H MJKG I7D7P9I9DK 7DH #GODP HJH D2K M7DK K2 87= 7D=KGJDP K2 +PGH788J KG7K IJPGK FE97K9 VE2WQ9I8 R2E #GODP MJKG I7D7P9I9DK3 <2E92L9E> JD #GODPZ8 9UV9EJ9DF9> +PGH788J HJH D2K F2DR9E MJKG 2KG9E RJKSK9EiK7JQ2E8 7W2OK I7E]JDP83 #GODP 2W89EL9H KG7K +PGH788J E2OSKJD9Q= F2D8OQK9H I7D7P9I9DK R2E 7D8M9E8 K2 G9E [O98KJ2D8 7W2OK K7JQ2EJDP3 %OV9ELJ82E <7EJK7 N2D98 K98KJRJ9H KG7K> JD 2D9 JD8K7DF9> 7 P7EI9DK M78 D2K F2IVQ9K9H 8ORRJFJ9DKQ= 7G97H 2R 8FG9HOQ9 HO9 K2 #GODPZ8 Q7F] 2R F2IIODJF7KJ2D MJKG +PGH788J3  )GJ8 JDFJSH9DK> G2M9L9E> M78 D2K FJK9H JD 9JKG9E #GODPZ8 2VV2EKODJK= FG9F] 2E 7DDO7Q V9ER2EI7DF9E9LJ9M3  $DH99H> D2 HE2V JD VE2SHOFKJLJK= 2E M2E] VE2HOFK H9Q7= M78 9L9E FJK9H W= I7D7P9I9DK JD 7D= 2R #GODPZ8> ,OFJ7D2Z8> 2E ,OJ8Z 2VV2EKODJK= FG9F]83  (OEKG9E> JK J8 ODFQ97E RE2I N2D98Z K98KJI2D= KG7K #GODPZ8 E9SRO87Q K2 8V97] K2 +PGH788J M78 7FKO7QQ= KG9F7O89 2R KG9 P7ESI9DKZ8 H9Q7=3  +8 7 E98OQK> KGJ8 K98KJI2D= J8 D2K F2DLJDFJDP 2D KG9 J88O9 2R MG9KG9E #GODPZ8 V9EF9JL9H F2DF9EK9H 7FKJLJK= E9S8OQK9H JD 7D= M2E] VE2HOFK H9Q7=3$$$3)*" +,,"_"! g'(+$. ,+-&. T.+#)$#"%-=J88OJDP HJ8FJVQJD7E= M7EDJDP8 K2 KGE999IVQ2=998> AL2DD9 #GODP> )G2I78 ,OJ8> 7DH N289 ,OFJ7D2> 7DH J88OJDP 7 Q2M 8F2E9 2D 7 F2IV2D9DK 2R #GODPZ8 7DDO7Q 9L7QO7KJ2D W9SF7O89 JK W9QJ9L9H KG7K KG989 9IVQ2=998 F2DF9EK9HQ= E9RO89H K2 8V97] K2 F2M2E]9E <7E=7I +PGH788J HO9 K2 G9E K98KJI2D= 2D W9G7QR 2R.98V2DH9DK JD 7D ',.- 2WX9FKJ2D8 G97EJDP> _9D9E7Q #2OD89Q 7QQ9P98 KG7K KG9 .98V2DH9DK LJ2Q7K9H %9FKJ2D 5`7a`:a 7DH `/a 2R KG9 +FK 3$h3+'+,A%$%)G9E9 7E9 KM2 [O98KJ2D8 7K J88O9j `:a !298 7 F2DF9EK9H 9RR2EK K2 E9RO89 K2 8V97] MJKG 7 F2M2E]9E MG2 8JH9H MJKG I7D7P9I9DK JD 7 H9F9EKJRJF7KJ2D 9Q9FKJ2D F2D8KJKOK9 7FKJLJK= H2D9 R2E KG9 VOESV289 2R F2QQ9FKJL9 W7EP7JDJDP 2E 2KG9E IOKO7Q 7JH 2E VE2K9FKJ2Dm  `4a  $R 82> H298 KG9 F2DF9EK9H 7FKJLJK= D9L9EKG9Q988 R2ER9JK KG9 VE2K9FKJ2D 2R KG9 +FK3$ 7D8M9E 7RRJEI7KJL9Q=K2 KG9 RJE8K [O98SKJ2D 7DH D9P7KJL9Q= K2 KG9 89F2DH3.98V2DH9DK 7EPO98 KG7K 9IVQ2=998 MG2 F2DF9EK9HQ= E9RO89 K2 8V97] K2 7 F2M2E]9E W9F7O89 KG9 F2M2E]9E 8JH9H MJKG I7D7P9SI9DK JD 7 H9F9EKJRJF7KJ2D 9Q9FKJ2D 7E9 D2K ROEKG9EJDP 7 VE2K9FK9H 7FKJLJK= \R2E KG9 VOEV289 2R F2QQ9FKJL9 W7EP7JDJDP 2E 2KG9E IOSKO7Q 7JH 2E VE2K9FKJ2D^ 7DH KG7K KG9 F2DF9EK9H E9RO87Q K2 8V97] K2 7 F2M2E]9E W9F7O89 2R KG9 F2M2E]9EZ8 8OVV2EK R2E .98V2DH9DK JD 7 H9F9EKJRJF7KJ2D 9Q9FKJ2D H298 D2K JDL2QL9 M7P98> G2OE8 7DHi2E K9EI8 2E F2DHJKJ2D8 2R 9IVQ2=I9DK3 $ E9X9FK KGJ8 7EPOSI9DK3+D 9IVQ2=99 8G2M 2R 82QJH7EJK= R2E KG9 gDJ2D I7= JDL2QL9 L9EW7Q 7DH D2DL9EW7Q 7FKJLJK=3  #2IVQ7JDK8 JDL2QLJDP D2DSL9EW7Q \F2QH 8G2OQH9E^ 2E \8JQ9DK KE97KI9DK^ 8KE7K9PJ98 W9KM99D ODJ2D 8OVV2EK9E8 7DH D2D8OVV2EKJDP F2M2E]9E8 K9DH K2 7EJ89 HOEJDP KG9 F2OE89 2R E9VE989DK7KJ2D 9Q9FKJ2D8> 2E> QJ]9 JD KGJ8 F789> R2QQ2MJDP 7 H9F9EKJRJF7KJ2D 7KK9IVK3  )G9 -27EH G78 E9F2PSDJd9H KG7K \JD 7 G2KQ= F2DK98K9H 9Q9FKJ2D> b7 F9EK7JD I978OE9 2R W7H R99QJDP 7DH 9L9D G28KJQ9 W9G7LJ2E J8 VE2W7WQ= JD9LJK7WQ93Z^ 72-0)- E5-0$*5-) @$".250* 7)0*)-///6 ',.- ::44 RD3 @ `4??/a>FJKJDP 7&3 C)"* M)-$2D$.&3"/ !0.1///? ',.- c66> @?? `4???a3  %OFG W9G7LJ2E J8 \D2 I2E9 KG7D KG9 GOI7D 7FKJLJKJ98 2R 9IVQ2=998 JDL2QL9H JD 7 F7IV7JPD> 2D 7 V9E82D7Q W78J83 3 3 3 k$lK 9UVE98898 KG9 D7KOE7Q H98JE9 R2E V92VQ9 K2 7882FJ7K9 MJKG 2KG9E8 2R QJ]9 IJDH3^  >0$*)D 45$3D)-" B5883= 723> 451',.- :/@0>:/1? `:655a `HJ8IJ88JDP 7 V28K9Q9FKJ2D F2IVQ7JDK JDL2QLJDP VE2ODJ2D 9IVQ2=998 MG2 G7H \L2K9H^ D2K K2 K7Q] K2 7D OD8=ISV7KG9KJF F2SM2E]9Ea3)G9 E9RO87Q K2 8V97] K2 9IVQ2=998 MG2 7E9 7DKJODJ2D J8 8JIJSQ7E K2 L9EW7Q 2OKWOE8K8 K2M7EH 7DKJODJ2D 9IVQ2=9983 %OFG D2DSL9EW7Q 82QJH7EJK= FQ97EQ= 9IWE7F98 KG9 EJPGK K2 E9VE989DK7KJ2D W= 7 Q7W2E 2EP7DJd7KJ2D 7DH> V9ER2EF9> E9Q7K98 K2 M7P98> G2OE8> 7DH K9EI8 7DH F2DHJKJ2D8 2R 9IVQ2=I9DK3 <2E92L9E> KG9 R7FK KG7K 7D 9IVQ2=99> 8OFG 78 +PGH788J> I7= RJDH KG9 8G2M 2R 82QJH7EJK= HJ8K78K9ROQ H298 D2K VEJLJQ9P9 .98V2DH9DKZ8 HJ8FJVQJD93-9F7O89 KG9 2VV2EKODJK= FG9F]8 7DH KG9 V9ER2EI7DF9 9L7QO7SKJ2D 89K R2EKG 7 F7O87Q F2DD9FKJ2D W9KM99D KG9 9IVQ2=99 8G2M 2R 82QJH7EJK= 7DH KG9 HJ8FJVQJD9 E9F9JL9H W= KG9 9IVQ2=998> KG9 2DQ= J88O9 Q9RK K2 W9 H9K9EIJD9H J8 MG9KG9E KG9 F2DF9EK9H E9RO87Q K2 8V97] K2 7D 9IVQ2=99 MG2 8JH9H MJKG I7D7P9I9DK JD KG9 H9F9EKJRJF7KJ2D 9Q9FKJ2D Q2898 KG9 VE2K9FKJ2D 2R KG9 +FK3 N)LL?M)-%$0" 723> /:c ',.- :446 RD3 4 `:660ae 6&"*+DA)-*$"$0G F M5O3$"#$0G> /?0 ',.- 5:6> 54? `:66:a3 )GJ8 7D7Q=8J8 E9F2PSDJd98 KG7K 9IVQ2=99 F2DF9EK9H 7FKJLJK= IO8K W9 W7Q7DF9H 7P7JD8K KG9 9IVQ2=9EZ8 EJPGK K2 I7JDK7JD 2EH9E 7DH E98V9FK3 M$8)- :)?&3*=> /:/ ',.- :456> :46? `:660a3$D 2EH9E K2 H9K9EIJD9 MG9KG9E 9IVQ2=99 7FKJLJK= Q2898 KG9 VE2K9FKJ2D 2R KG9 +FK> KG9 -27EH K=VJF7QQ= W7Q7DF98 R2OE R7FK2E8 K2 H9K9EIJD9 KG9 9PE9PJ2O8D988 2R KG9 F2DHOFKj `:a KG9 VQ7F9 2R KG9 HJ8FO88J2D W9KM99D KG9 9IVQ2=99 7DH KG9 9IVQ2=9E> `4a KG9 8OWX9FK I7KK9E 2R KG9 HJ8FO88J2D> `/a KG9 D7KOE9 2R KG9 9IVQ2=99 2OKWOE8K> 7DH `0a MG9KG9E KG9 2OKWOE8K M78 JD 7D= M7= VE2L2]9H W= 7D 9IVQ2=9EZ8 ODR7JE Q7W2E VE7FKJF93 %99+*3&0*$. B*))3 721/ 40c ',.- 5:0 `:616a3 -7Q7DFJDP KG989 R7FK2E8> $ RJDH KG7K KG9 9IVQ2=998Z F2DF9EK9H E9RO87Q K2 8V97] K2 KG9JE F2M2E]9E MG2 K98KJRJ9H 7P7JD8K KG9 gDJ2D HJH D2K F7O89 KG9I K2 Q289 KG9 VE2SK9FKJ2D 2R KG9 +FK3 )G9= 8JIVQ= HJH D2K 8V97] K2 +PGH788J3 )GO8> KG9E9 M78 D2 HJ8FO88J2D 7DH KG9E9 M78 D2 2OKWOE8K3 )G9E9 J8 D2 9LJH9DF9 2R 7WO8JL9 2E JDH9R9D8JWQ9 F2DHOFK 2D KG9 V7EK 2R #GODP> ,OFJ7D2> 2E ,OJ83(OEKG9E> KG9E9 J8 D2 8G2MJDP KG7K F2DF9EK9H R7JQOE9 K2 K7Q] K2 +PGH788J 7RR9FK9H .98V2DH9DKZ8 EJPGK K2 I7JDK7JD 2EH9E3  $DB25*#')"*)-0 4)33 H)3)8#20) 721/ 41@ ',.- :?c/> :?c/ RD3 4 `:65ca> KG9 -27EH FJK9H 7 Q7F] 2R 7 \89EJ2O8 KGE97K K2 HJ8FJVQJD9^ JD V9EIJKKJDP KG9 V28KJDP 2R N7F] ,2DH2DZ8 \!9RJDJDKJ2D 2R 7 %F7W^ 2D 7 gDJ2D WOQQ9KJD W27EH> H98VJK9 9LJH9DF9 KG7K JK F7O89H 9IVQ2=998 K2 \kIJQQl 7E2ODH^ 2E \kK7Q]l JD GOHQ98^ JD8K97H 2R \M2E]JDP JDH9V9DH9DKQ= 7K KG9JE 8K7KJ2D8 78 KG9= D2EI7QQ= HJH3^  *9E9> KG9E9 J8 D2 9LJH9DF9 2R 7 8JIJQ7E K=V9 2R HJ8EOVKJ2D> KG9E9  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!465J8 2DQ= KG9 8OPP98KJ2D KG7K 2D9 9IVQ2=99 M78 2RR9D9H9H W= G9E F2M2E]9E8Z F2DF9EK9H H9FJ8J2D D2K K2 8V97] MJKG G9E 82FJ7QQ=3  ,J]9 JD >0$*)D 45$3D)-" B5883= 72> 7W2L9 7K :/1?> 2E 72-0)- E5-0$*5-) @$".250* 7)0*)-/ 7W2L9 7K RD3 @> KG9 8JQ9DK KE97KI9DK O89H G9E9 H298 D2K EJ89 K2 KG9 Q9L9Q 2R 2WX9FKJ2D7WQ9 F2DHOFK3+8 K2 .98V2DH9DKZ8 EJPGK K2 I7JDK7JD E98V9FK> KG9E9 J8 7 8JIJSQ7E Q7F] 2R 9LJH9DF93 %99> 93P3> N2-?7&3 4)A)-&G) 721/ //? ',.- @:?> @:: `4???a `MGJQ9 7KK9IVKJDP K2 9DP9DH9E 8OVV2EK 7I2DP F2M2E]9E8 R2E ODJ2D 8KEJ]9> O89 2R M2EH \8F7W^ HJH D2K E9I2L9 VE2K9FKJ2D 2R +FKaeP)&".2/ !0.1456 ',.- c06> cc? `:665a `7D 9IVQ2=99 KGE97K9DJDP 7 8OV9ELJ82E MJKG \$R =2O K7]9 I= KEOF]> $ZI ]JF]JDP =2OE 788 EJPGK D2M^ JD KG9 F2OE89 2R 9DSP7PJDP JD F2DF9EK9H 7FKJLJK= M78 D2K 82 2RR9D8JL9 78 K2 E9I2L9 KG9 VE2K9FKJ2D 2R KG9 +FKa3h3#&'#,g%$&'% &( ,+CNOEJ8HJFKJ2D!OEJDP KG9 V78K :4 I2DKG8> .98V2DH9DK G78 H9EJL9H PE288 E9L9DO98 JD 9UF988 2R nc??>??? 7DH VOEFG789H 7DH E9F9JL9H P22H8 MJKGJD KG9 %K7K9 2R C78GJDPK2D L7QO9H JD 9UF988 2R nc??? HJE9FKQ= RE2I 82OEF98 2OK8JH9 KG9 %K7K9 2R C78GJDPK2D3 .98V2DH9DK 7HIJK8 7DH $ RJDH KG7K JK G78 W99D 7K 7QQ E9Q9L7DK KJI98 7D 9IVQ2=9E 9DP7P9H JD F2II9EF9 MJKGJD KG9 I97DJDP 2R %9FKJ2D 4`4a> `@a> 7DH `1a 2R KG9 +FK3,7W2E &EP7DJd7KJ2D %K7KO8.98V2DH9DK 7HIJK8 7DH $ RJDH KG7K KG9 gDJ2D J8 7DH G78 W99D 7K 7QQE9Q9L7DK KJI98 7 Q7W2E 2EP7DJd7KJ2D MJKGJD KG9 I97DJDP 2R %9FKJ2D 4`ca 2R KG9 +FK3gDR7JE ,7W2E TE7FKJF98 +RR9FKJDP #2II9EF9-=J88OJDP HJ8FJVQJD7E= M7EDJDP8 K2 KGE99 9IVQ2=998> AL2DD9 #GODP> )G2I78 ,OJ8> 7DH N289 ,OFJ7D2> 7DH J88OJDP 7 Q2M 8F2E9 2D 7 F2IV2D9DK 2R #GODPZ8 7DDO7Q 9L7QO7KJ2D W9SF7O89 JK W9QJ9L9H KG7K KG989 9IVQ2=998 F2DF9EK9HQ= E9RO89H K2 8V97] K2 F2M2E]9E <7E=7I +PGH788J HO9 K2 G9E K98KJI2D= 2D W9G7QR 2R .98V2DH9DK JD 7D ',.- 2WX9FKJ2D8 G97EJDP> .98V2DSH9DK LJ2Q7K9H %9FKJ2D 5`7a`:a 7DH `/a 2RKG9 +FK3 )G989 ODR7JE Q7W2E VE7FKJF98 7E9 ODR7JE Q7W2E VE7FKJF98 7RR9FKJDP F2II9EF9 MJKGJD KG9 I97DJDP 2R %9FKJ2D 4`@a 7DH `1a 2R KG9 +FK3."<"!A*7LJDP R2ODH KG7K KG9 .98V2DH9DK G78 9DP7P9H JD F9EK7JD ODSR7JE Q7W2E VE7FKJF98> $ RJDH KG7K JK IO8K W9 2EH9E9H K2 F9789 7DH H98J8K 7DH K2 K7]9 F9EK7JD 7RRJEI7KJL9 7FKJ2D H98JPD9H K2 9RR9FKOS7K9 KG9 V2QJFJ98 2R KG9 +FK3 %V9FJRJF7QQ=> $ 8G7QQ E9F2II9DH KG7K .98V2DH9DK E9I2L9 KG9 2VV2EKODJK= FG9F]8 RE2I KG9 9IVQ2=S998Z V9E82DD9Q RJQ98 7DH 9UVODP9 KG9 LJ2Q7KJL9 V2EKJ2D2R #GODPZ8 7DDO7Q 7VVE7J87Q3 $ 8G7QQ 7Q82 E9F2II9DH KG7K .98V2DSH9DK W9 2EH9E9H K2 V28K 7 D2KJF9 89KKJDP R2EKG JK8 2WQJP7KJ2D83&D KG989 RJDHJDP8 2R R7FK 7DH F2DFQO8J2D8 2R Q7M 7DH 2D KG9 9DKJE9 E9F2EH> $ J88O9 KG9 R2QQ2MJDP E9F2II9DH9H@  @$R D2 9UF9VKJ2D8 7E9 RJQ9H 78 VE2LJH9H W= %9F3 :?430@ 2R KG9 -27EHZ8 .OQ98 7DH .9POQ7KJ2D8> KG9 RJDHJDP8> F2DFQO8J2D8> 7DH E9F2II9DH9H &EH9E 8G7QQ> 78 VE2LJH9H JD %9F3 :?4305 2R KG9 .OQ98> W9 7H2VK9H W= KG9&.!".)G9 .98V2DH9DK> '2EH8KE2I> $DF3> %97KKQ9> C78GJDPK2D> JK8 2RRJF9E8> 7P9DK8> 8OFF9882E8> 7DH 788JPD8>8G7QQ:3  #9789 7DH H98J8K RE2I `7a !J8FJVQJDJDP 9IVQ2=998 7DH J88OJDP 7 Q2M 8F2E9 2D 7 F2IV2D9DK 2R 7D 9IVQ2=99Z8 7DDO7Q 9L7QO7KJ2D W9F7O89 JK W9SQJ9L98 KG989 9IVQ2=998 F2DF9EK9HQ= E9RO89H K2 8V97] K2 7D2KG9E 9IVQ2=99 W9F7O89 8G9 K98KJRJ9H 2D W9G7QR 2R .98V2DH9DK 7K 7D ',.- 2WX9FKJ2D8 G97EJDP3`Wa $D 7D= QJ]9 2E E9Q7K9H I7DD9E JDK9ER9EJDP MJKG> E98KE7JDJDP> 2E F29EFJDP 9IVQ2=998 JD KG9 9U9EFJ89 2R KG9JE EJPGK8 PO7E7DK99H W= %9FKJ2D 1 2R KG9 +FK343  .98V2DH9DK 8G7QQ K7]9 KG9 R2QQ2MJDP 7RRJEI7KJL9 7FKJ2D D9F9887E= K2 9RR9FKO7K9 KG9 V2QJFJ98 2R KG9 +FK3`7a CJKGJD :0 H7=8 RE2I KG9 H7K9 2R KGJ8 &EH9E> E9I2L9 RE2I JK8 RJQ98 KG9 N7DO7E= :6 7DH N7DO7E= 44 2VV2EKODJK= FG9F]8 2R #GODP> ,OFJ7D2> 7DH ,OJ8 7DH E9I2L9 7D= E9R9E9DF98 JD JK8 RJQ98 K2 KG989 2VV2EKODJK= FG9F]83`Wa CJKGJD :0 H7=8 RE2I KG9 H7K9 2R KGJ8 &EH9E> E9I2L9 RE2I AL2DD9 #GODPZ8 7DDO7Q V9ER2EI7DF9 9L7QO7KJ2D KG9 \OD87KJ8SR7FK2E=^ 9L7QO7KJ2D JD WOJQHJDP V28JKJL9 K97I E9Q7KJ2D8GJV8 KGE2OPG2OK KG9 8K2E9 7DH F2IV7D= 7DH E9VQ7F9 KGJ8 MJKG \D99H8 JIVE2L9I9DK^ 7DH E9I2L9 7D= E9R9E9DF98 JD JK8 RJQ98 K2 KG9 \OD87KJ8R7FK2E=^ 9L7QO7KJ2D3`Fa CJKGJD :0 H7=8 7RK9E 89ELJF9 W= KG9 .9PJ2D> V28K 7K JK8 -9QQ9LO9 %[O7E9 R7FJQJK= JD %97KKQ9> C78GJDPK2D> F2VJ98 2R KG9 7KK7FG9H D2KJF9 I7E]9H \+VV9DHJU3^1#2VJ98 2R KG9 D2KJF9> 2D R2EI8 VE2LJH9H W= KG9 .9PJ2D7Q !JE9FK2E R2E .9PJ2D :6> 7RK9E W9JDP 8JPD9H W= KG9 .98V2DH9DKY8 7OKG2EJd9H E9VE989DK7KJL9> 8G7QQ W9 V28K9H W= KG9 .98V2DH9DK JII9HJ7K9Q= OV2D E9F9JVK 7DH I7JDK7JD9H R2E @? F2D89FOKJL9 H7=8 JD F2D8VJFO2O8 VQ7F98 JDFQOHJDP 7QQ VQ7F98 MG9E9 D2KJF98 K2 9IVQ2=998 7E9 FO8K2I7EJQ= V28K9H3 .9782D7WQ9 8K9V8 8G7QQ W9 K7]9D W= KG9 .98V2DH9DK K2 9D8OE9 KG7K KG9 D2KJF98 7E9 D2K 7QK9E9H> H9R7F9H> 2E F2L9E9H W= 7D= 2KG9E I7K9EJ7Q3 $D KG9 9L9DK KG7K> HOEJDP KG9 V9DH9DF= 2R KG989 VE2F99HJDP8> KG9 .98V2DH9DK G78 P2D9 2OK 2R WO8JD988 2E FQ289H KG9 R7FJQJK= JDL2QL9H JD KG989 VE2F99HJDP8> KG9 .98V2DSH9DK 8G7QQ HOVQJF7K9 7DH I7JQ> 7K JK8 2MD 9UV9D89> 7F2V= 2R KG9 D2KJF9 K2 7QQ FOEE9DK 9IVQ2=998 7DH R2EI9E 9IVQ2=998 9ISVQ2=9H W= KG9 .98V2DH9DK 7K 7D= KJI9 8JDF9 N7DO7E= :6> 4??@3`Ha CJKGJD 4: H7=8 7RK9E 89ELJF9 W= KG9 .9PJ2D> RJQ9 MJKG KG9 .9PJ2D7Q !JE9FK2E 7 8M2ED F9EKJRJF7KJ2D 2R 7 E98V2D8JWQ9 2RRJFJ7Q 2D 7 R2EI VE2LJH9H W= KG9 .9PJ2D 7KK98KJDP K2 KG9 8K9V8 KG7K KG9 .98V2DH9DK G78 K7]9D K2 F2IVQ=3   -27EH 7DH 7QQ 2WX9FKJ2D8 K2 KG9I 8G7QQ W9 H99I9H M7JL9H R2E 7QQ VOESV289831$R KGJ8 &EH9E J8 9DR2EF9H W= 7 NOHPI9DK 2R KG9 gDJK9H %K7K98 #2OEK 2R +VV97Q8> KG9 M2EH8 JD KG9 D2KJF9 E97HJDP \T28K9H -= &EH9E 2R KG9 '7KJ2D7Q ,7W2E .9Q7KJ2D8 -27EH^ 8G7QQ E97H \T28K9H TOE8O7DK K2 7 NOHPSI9DK 2R KG9 gDJK9H %K7K98 #2OEK 2R +VV97Q8 "DR2EFJDP 7D &EH9E 2R KG9 '7KJ2D7Q ,7W2E .9Q7KJ2D8 -27EH3^